Citation Nr: 0717973	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  97-20 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia

THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction.  

2.  Entitlement to waiver of recovery of overpayment of 
compensation benefits in the original calculated amount of 
$17,599.46.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1980 to August 
1984 and from January 1986 to April 1995.  While the RO and 
Board previously reported the veteran's second period of 
service as beginning in 1988, an updated verification of 
service in October 1995 shows that that period of service 
actually extended from January 1986 to April 1995.

The service connection for erectile dysfunction issue comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) Lincoln, Nebraska.  
The veteran subsequently moved and jurisdiction of his claim 
was transferred to the RO in Huntington, West Virginia.  

The waiver of overpayment issue comes before the Board on 
appeal from a December 2004 decision by the Committee on 
Waivers and Compromises (Committee) of the RO in Huntington, 
West Virginia.  

With respect to both issues on appeal, the veteran testified 
at a Board hearing before the undersigned in March 2007.  

In October 2000, June 2003, and again in September 2004, the 
Board remanded the erectile dysfunction issue currently on 
appeal for additional development.  The RO followed with a 
supplemental statement of the case (SSOC) in December 2006, 
and otherwise complied with the requests of the remands.  The 
case is again ready for appellate action.  

The veteran withdrew in writing the issues of service 
connection for a left shoulder disability and an increased 
rating for headaches in a recent undated statement.  See 38 
C.F.R. § 20.204 (2006).  Therefore, these issues are not 
currently before the Board.  The veteran also submitted 
additional evidence pertinent to the waiver of recovery of 
overpayment issue on appeal.  Because this evidence was 
submitted with a waiver of RO consideration, the Board 
accepts it for inclusion in the record and consideration by 
the Board at this time.  See 38 C.F.R. §§ 20.800, 20.1304 
(2006).


FINDINGS OF FACT

1.  There is no associated between erectile dysfunction and 
the veteran's service.

2.  The veteran has been charged with an overpayment of VA 
compensation of $17,599.46, representing the amount he 
received in compensation benefits for the period between June 
2003 and April 2004.  

3.  There is no evidence of fraud, misrepresentation, or bad 
faith on the veteran's part in the creation of the debt.  

4.  Recovery of the overpayment by the VA would not be 
against equity and good conscience.  


CONCLUSIONS OF LAW

1.  Service connection for erectile dysfunction is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006).

2.  Waiver of recovery of overpayment of VA compensation 
benefits in the original calculated amount of $17,599.46 is 
precluded.  38 U.S.C.A. §§ 101(13), 5302, 5313 (West 2002); 
38 C.F.R. §§ 1.962, 1.963, 1.965, 3.4, 3.665 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

To establish service connection, there must be: (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996). 

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  If the disorder is not chronic, it 
will still be service connected if the disorder is observed 
in service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  

A determination as to whether medical evidence is needed to 
demonstrate that a veteran presently has the same condition 
he or she had in service or during a presumption period, or 
whether lay evidence will suffice, depends on the nature of 
the veteran's present condition (e.g., whether the veteran's 
present condition is of a type that requires medical 
expertise to identify it as the same condition as that in 
service or during a presumption period, or whether it can be 
so identified by lay observation).  Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Initially, the Board notes that the separate issue of service 
connection for a bladder disorder has been separately 
addressed by the RO and the Board, and is therefore not 
before the Board at this time.

The veteran contends that he has experienced erectile 
dysfunction since September 1993 cervical spine fusion 
surgery was performed during service subsequent to injuries 
sustained in a motor vehicle accident.  The veteran is 
currently service-connected for both cervical and lumbar 
spine disabilities stemming from in-service motor vehicle 
accidents.  
  
SMRs show complaints of erectile dysfunction in June 1994.  A 
November 1994 Medical Evaluation Board (MEB) report reflects 
that complaints of persistent erectile dysfunction that the 
veteran first raised following an injury to the cervical 
spine had continued.  The final diagnosis was partial 
impotence.  A November 1994 psychological evaluation 
performed during service noted a diagnosis of male erectile 
dysfunction.  SMRs, overall, provide evidence in support of 
the veteran's claim.     

Post-service, the veteran underwent a VA genitourinary 
examination in August 1995.  The examiner acknowledged that 
the veteran underwent surgery to the left iliac crest during 
service, but that the ileal inguinal nerves are not related 
to impotence and surgery in that area would not have affected 
the veteran's ability to achieve an erection.  The examiner 
noted that the veteran's sleep disorder may affect his 
potency.  

In addition, post-service, the veteran underwent a private 
nocturnal tumescence examination conducted in January 1996 by 
"T.L.," M.D.  This study disclosed normal tumescence and 
rigidity.  Clinical correlation and psychologic evaluation 
were recommended.  The examiner suggested a possible 
diagnosis of male erectile dysfunction, possibly as a symptom 
of a psychological disorder.  In this regard, the veteran has 
received treatment and medication post-service for 
nonservice- connected major depression. 

VA treatment records from the 1990s through 2006 further 
reflect the veteran's complaints of erectile dysfunction.  In 
January 2005, the veteran underwent a final VA genitourinary 
examination.  The examiner indicated that it would be 
speculative to link the veteran's erectile dysfunction to 
cervical spine surgery during service.  The examiner noted 
that the veteran's history of cigarette smoking and 
medications taken for his non-service connected psychiatric 
disability also may impact his erectile dysfunction.  The 
Board acknowledges that is opinion is speculative, and 
therefore lacks significant probative value, for purposes of 
granting service connection.  See 38 C.F.R. § 3.102.  See 
generally Bloom v. West, 12 Vet. App. 185 (1999); Bostain v. 
West, 11 Vet. App. 124 (1998).
     
In any event, the Board finds that the post-service 
complaints of erectile dysfunction are sufficiently similar 
and close in time to the in-service complaints to demonstrate 
continuity, which is adequate to award service connection for 
the disability.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 
at 494-97.  Simply stated, the evidence of record 
demonstrates that erectile dysfunction began in-service and 
continued thereafter, regardless of the precise etiology of 
the condition.     

In this regard, the Board emphasizes that the veteran is 
competent to describe and report features or symptoms of his 
erectile dysfunction that he has experienced during and after 
military service.  Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  Further, the medical evidence in the claims folder 
confirms complaints of erectile dysfunction beginning in 
service with continuity of symptomatology demonstrated 
thereafter.        

Resolving doubt in the veteran's favor, the Board finds 
sufficient evidence of in-service erectile dysfunction with 
continuous symptoms and current evidence of chronic 
disability to establish service connection.  38 U.S.C.A. § 
5107(b).  The appeal with respect to this issue is granted.  
The nature and extent of this disorder is not at issue before 
the Board at this time.

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
as to the service connection issue is not required, and 
deciding the appeal at this time is not prejudicial to the 
veteran.  Although the record reflects that the RO has not 
provided notice with respect to the initial disability rating 
and effective-date elements of the erectile dysfunction claim 
by way of Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
RO will provide the veteran appropriate notice when it 
implements the Board's decision in this case.  In this way, 
no harm will come to the veteran.

The Board now turns to the issue of waiver of recovery of 
overpayment of compensation benefits.  An overpayment is 
created when VA determines that a beneficiary or payee has 
received monetary benefits to which he or she is not 
entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An 
overpayment may arise from virtually any benefits program 
administered pursuant to VA law, including pension, 
compensation, dependency and indemnity compensation (DIC), 
education educational assistance benefits and subsistence 
allowance, insurance benefits, burial and plot allowances, 
clothing allowance, and automobile or other conveyance and 
adaptive equipment allowances.  38 C.F.R. § 1.956(a).

"Compensation" means a monthly payment made by VA to a 
veteran because of service-connected disability, or to a 
surviving spouse, child, or parent of a veteran because of 
the service-connected death of the veteran.  38 U.S.C.A. § 
101(13) (West 2002); 38 C.F.R. § 3.4 (2006).  

An overpayment may be created where VA is not timely notified 
of a veteran's incarceration.  A veteran in receipt of 
compensation who is incarcerated in a federal, state, or 
local penal institution in excess of 60 days for conviction 
of a felony shall not be paid compensation in excess of the 
amount payable for a disability evaluated as 10 percent 
disabling beginning on the 61st day of incarceration.  38 
U.S.C.A. § 5313 (West 2002); 38 C.F.R. § 3.665 (2006).

A request for waiver of indebtedness must be made within 180 
days following the date of notice of the indebtedness issue 
by the VA to the debtor.  38 C.F.R. § 1.962(b)(2). 

Any indication of fraud, misrepresentation of a material 
fact, or bad faith on the part of any person having an 
interest in waiver of recovery of the overpayment will 
preclude waiver.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 
1.962(b), 1.963(a), 1.965(b).  Also, there shall be no 
recovery of overpayment of VA benefits if it is determined 
that recovery would be against equity and good conscience.  
38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  An indication of 
either "fraud, misrepresentation or bad faith" on the part 
of the veteran is found, a waiver is automatically precluded, 
and the principles of "equity and good conscience" will not 
even be considered or analyzed.  See 38 C.F.R. § 1.963(a).  

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the veteran and the Government.  38 
C.F.R. § 1.965.    

In making this determination, consideration is given to the 
following elements, which are not intended to be all-
inclusive: (1) Fault of the debtor (where actions of the 
debtors contribute to the creation of the debt); (2) 
Balancing of faults (weighing fault of the debtor vs. the 
fault of the VA); (3) Undue hardship (whether collection 
would deprive the debtor or family of basic necessities); (4) 
Defeat the purpose (whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended); (5) Unjust enrichment (failure to make restitution 
would result in unfair gain to the debtor); (6) Changing 
position to one's detriment (reliance on VA benefits results 
in relinquishment of a valuable right or incurrence of a 
legal obligation).  38 C.F.R. § 1.965.  

Pertinent Factual Background

In December 1995, service-connected compensation benefits 
were granted, and the veteran was notified that benefits 
would be reduced upon incarceration for conviction of a 
felony.  

In July 2003, the VA was notified by the Huttonsville 
Correctional Center that the veteran was incarcerated for 
conviction of a felony.  His incarceration began May [redacted], 2003.  

In an October 2003 letter, the VA advised the veteran that 
his compensation benefits would be withheld beginning the 
61st day of his incarceration, June [redacted], 2003.  

In a November 2003 response from the veteran, he acknowledged 
receipt of the overpayments despite his incarceration, and 
indicated that through the overpayments he was able to pay 
bills and avoid bankruptcy.  He also mentioned discussing the 
issue with a VA employee while he was incarcerated.  

In March 2004, the VA's Debt Management Center (DMC) sent a 
notice of overpayment of compensation benefits in the amount 
of $17,599.46 to the veteran, with withholding to begin on 
June 3, 2004, the date of the veteran's release from 
incarceration.  It appears from the record, however, that 
actual withholding began as of April 2004, and payments 
stopped as of that date.  

In May 2004, the veteran requested a waiver of the 
overpayment in the amount of $17,599.46.  The veteran also 
submitted an accompanying Financial Status Report (VA Form 
20-5655).  

In December 2004, the Committee denied a waiver of 
overpayment in the amount of $17,599.46.  The Committee 
continued with the denial in the February 2006 statement of 
the case (SOC), and the veteran subsequently perfected the 
appeal.

In 2006, the veteran submitted additional financial and 
employment records.  

Analysis

The issue in this case is whether the veteran is precluded 
from waiver of recovery of the overpayment of $17,599.46 in 
VA compensation benefits disbursed to the veteran from June 
2003 to April 2004 during his incarceration.  The veteran's 
compensation benefits consist of a 100% total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU) since August of 1998.  
  
During the course of the appeal, the veteran implied that he 
may be contesting the validity of the debt.  See, e.g., 
January 2005 notice of disagreement.  However, most recently, 
at the March 2007 Board hearing, the veteran only discussed 
seeking waiver of repayment of the debt based on equity and 
good conscience and made it clear to the undersigned that he 
had no dispute with the validity of the debt.  Thus, the 
validity and amount of indebtedness is not at issue in this 
case.  

Initially, the veteran's May 2004 request for waiver of 
indebtedness was timely, as it was submitted with 180 days of 
the March 2004 notice of indebtedness sent by the VA's DMC.  
See 38 C.F.R. § 1.962(b)(2).

The Board, like the Committee, does not find any indication 
of fraud, misrepresentation, or bad faith on the veteran's 
part that would preclude waiver.  38 U.S.C.A. § 5302(c); 38 
C.F.R. §§ 1.962(b), 1.963(a), 1.965(b).  In this regard, the 
veteran has stated that after he was incarcerated in May 
2003, he met with a VA representative who allegedly told the 
veteran that the overpayment was not the veteran's fault, and 
that at least the first few months should be waived.  
Although the specifics of the conversation cannot be 
verified, the veteran's assertion that he at least spoke with 
a VA representative appears credible.  In any event, the 
record is clear that by July 2003 the VA was aware that the 
veteran was incarcerated at Huttonsville Correctional Center.  
However, the VA made no effort to stop the monthly payments 
when it was on notice that the veteran was incarcerated at 
that time, and these payments continued to April 2004.  
Accordingly, the evidence of record does not show fraud, 
misrepresentation, or bad faith on the veteran's part in the 
creation of the overpayment.    

Therefore, the Board must determine whether recovery of the 
overpayment is against equity and good conscience.  38 
U.S.C.A. § 5302(a); 38 C.F.R. § 1.962. 

With respect to fault of the debtor, the veteran did not 
initially notify the VA of his incarceration in May 2003, 
although he contends that he eventually spoke with a VA 
representative in prison by July of 2003.  The veteran was 
previously advised in December 1995 that his benefits would 
be reduced upon evidence of incarceration due to a conviction 
for a felony.  In addition, the veteran, in a November 2003 
letter, acknowledged that he had been aware of the 
overpayment of VA benefits while imprisoned, and most 
notably, he indicated that the overpayment prevented 
bankruptcy and allowed him to pay his bills.  Significantly, 
the veteran did not request for the overpayments to be 
stopped.  Consequently, there is some fault of the veteran in 
the creation of the overpayment.  

With respect to balancing of faults, the Board notes that 
there was no prompt action by the VA to terminate benefits 
when it was notified of the veteran's incarceration in July 
2003.  As such, the fault of both the VA and the veteran 
balance each other out.  

With respect to undue hardship, the most recent income and 
expense figures submitted by the veteran show that his VA 
disability income slightly exceeds his expenses due to 
utilities, rent, child support, and credit card bills.  The 
veteran also states that $350 a month is deducted from his 
income by the VA for recovery of the overpayment.  The 
veteran indicated at the hearing that after all his bills are 
paid, he has a monthly surplus of about $30.  The veteran is 
not currently employed.  There is no evidence of bankruptcy 
or inability to pay his creditors.  

In view of the small monthly surplus, it is not shown that 
financial hardship to the veteran would result upon recovery 
of the overpayment.  The veteran has sufficient income to 
enable repayment of the debt to VA without resulting in 
deprivation of basic necessities.  

With respect to defeating the purpose of VA benefits, the 
purpose of VA disability compensation is to provide financial 
support to disabled veterans and their dependents, and since 
the veteran erroneously received $17,599.46 during his 
incarceration, recovering these benefits to which the veteran 
was not entitled by law does not defeat the purpose of the 
benefits.  In addition, as the overpayment of compensation 
benefits is a valid debt to the government, there is no 
reason that the veteran should not accord the government the 
same consideration that he accords his private creditors.  

With respect to unjust enrichment, it is not equitable for 
the veteran to retain benefits that have been erroneously 
provided.  To waive recovery and allow the veteran to retain 
the benefits would result in an unfair gain to the veteran.  
The veteran's conviction of a felony rightly precludes his 
entitlement to VA benefits while incarcerated.    

Finally, the Board finds no indication or allegation that the 
veteran relied on VA compensation benefits with consequent 
relinquishment of a valuable right or incurrence of a legal 
obligation.  The record reveals no other factors that would 
make recovery of the overpayment inequitable.  

In conclusion, the Board finds that recovery of the 
overpayment of VA compensation benefits would not be against 
equity and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.962.  Therefore, waiver of recovery of the overpayment in 
the amount of $17,599.46 is denied.  

The Board does add, however, that the RO should strongly 
consider the veteran's request to lower the monthly 
recoupment of VA benefits from $350.00 a month to $150.00 a 
month in order to assist the veteran in his financial 
situation.  

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), is not applicable to 
claims for waiver of recovery of overpayment. Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  See also Lueras v. 
Principi, 18 Vet. App. 435 (2004) (the VCAA does not apply to 
a waiver).  Thus, any discussion as to VCAA compliance is not 
required.  

Even if those provisions were applicable, the VA has 
satisfied those provisions. The file show that through 
discussions in correspondence, the RO waiver decisions, and 
the SOC, the veteran has been notified of the evidence needed 
to substantiate his claim, the bases for denial of the claim, 
and pertinent evidence has been obtained.  38 U.S.C.A. §§ 
5103, 5103A (West 2002).

With regard to the duty to assist, the RO has afforded the 
veteran the opportunity to present information and evidence 
in support of the claim.  The veteran was given the 
opportunity to testify at a March 2007 Board hearing.  
Therefore, there is no further action to be undertaken to 
comply with the duty to assist in this case.

ORDER

Service connection for erectile dysfunction is granted.  

Entitlement to waiver of recovery of overpayment of 
compensation benefits in the original calculated amount of 
$17,599.46 is denied. 
 

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


